United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 27, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-40433
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JAMES ALAN RAZSI,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                        USDC No. 1:04-CR-85-ALL
                          --------------------

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     James Alan Razsi (Razsi), a federal inmate, appeals his

sentence following his guilty-plea conviction for assaulting

Elmer Sorrell (Sorrell), another inmate, with a dangerous weapon

with intent to do bodily harm, in violation of 18 U.S.C. §

113(a)(3).     Razsi asserts that the district court erred when it

increased his base offense level by five levels under U.S.S.G.

§ 2A2.2(b)(3)(B) after finding that Sorrell had sustained serious

bodily injury.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40433
                                -2-

     Section 2A2.2(b)(3)(B) of the Sentencing Guidelines requires

a five-level increase to a base offense level if the victim of

the offense sustained serious bodily injury.   “‘Serious bodily

injury’ means injury involving extreme physical pain or the

protracted impairment of a function of a bodily member, organ, or

mental faculty; or requiring medical intervention such as

surgery, hospitalization, or physical rehabilitation.”   U.S.S.G.

§ 1B1.1 cmt. n.1(L) (2004); see U.S.S.G. § 2A2.2 cmt. n.1 (2004).

     The record indicates that Sorrell was treated, hospitalized,

and given pain medication for multiple lacerations, depressed

fractures in his frontal sinus cavity, bleeding from his left

ear, swelling of his right cheek, and other scratches and

abrasions.   As a result of his injuries and pain, Sorrell

received medical treatment, was hospitalized, was on a liquid

diet, was unable to retrieve his own pain medication, and was

only able to take the pain medication after it was crushed.

Because of these facts, the district court’s application of the

five-level increase to Razsi’s base offense level pursuant to

U.S.S.G. § 2A2.2(b)(3)(B) because Sorrell did sustain serious

bodily injury was not clearly erroneous.

     Accordingly, the district court’s judgment is AFFIRMED.